Citation Nr: 0635732	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-15 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to August 1971 
and from January 1972 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  

The record reflects that the veteran testified at a local 
hearing before a hearing officer in January 2005.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received additional evidence from the veteran 
in October 2006, which was accompanied by a waiver of his 
right to initial consideration of the new evidence by the RO.  
38 C.F.R. §§ 19.9, 20.1304(c) (2006).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.        

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the veteran's claim.  

The record shows that the veteran was diagnosed with various 
psychiatric disorders from 1999 to 2006 to include post-
traumatic stress disorder (PTSD), major depression, bipolar 
disorder, history of polysubstance abuse, anxiety disorder, 
and major affective disorder.  The Board additionally notes 
that the veteran's treating psychiatrist (M.W., M.D.) linked 
the veteran's current psychiatric disorder to his military 
service in January 2004 correspondence.  The Board further 
observes that Dr. M.W. wrote in August 2001 correspondence 
that the veteran demonstrated a significant psychiatric 
disorder within a year of his discharge from the service and 
referenced the veteran's 1972 hospitalization for substance 
abuse and anxiety.  

In consideration of the above, the Board finds that a VA 
psychiatric examination and medical nexus opinion is 
warranted in this case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA 
law.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine the 
identity and etiology of any psychiatric 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  If the examiner determines that 
the veteran currently has a psychiatric 
disorder, the examiner should specifically 
address whether the psychiatric disorder is 
more likely than not (i.e., probability of 
more than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), 
or less likely than not (i.e., probability 
less than 50 percent) causally or 
etiologically related to veteran's military 
service and whether a psychosis manifested 
within a year of separation from active 
military service.   

If the examiner determines that the veteran 
currently has PTSD, the examiner should 
specifically address whether PTSD is more 
likely than not (i.e., probability of more 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) causally or etiologically 
related to the veteran's claimed in-service 
stressor events (i.e., frequent physical 
and psychological abuse by drill sergeants 
during basic training).  

The examiner should provide a thorough 
explanation for his or her opinion based on 
review of the veteran's claims folder and 
confirm that the claims folder was 
available for review.  (The examiner should 
particularly note the veteran's service 
medical records, the nine-day AWOL period 
shown in the veteran's service personnel 
records; Wausau hospital records dated from 
December 1972 to February 1973, and 
correspondence from the veteran's treating 
psychiatrist (Dr. M.W.) dated in August 
2001, January 2004, and March 2006.  
Private medical records from 1982 to 2005 
detail the veteran's history of psychiatric 
treatment.)  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.  

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



